 RUST CRAFT BROADCASTING COMPANYRustCraftBroadcasting Company,a wholly ownedsubsidiary of RustCraft Greeting Cards,Inc.andInternationalBrotherhoodof ElectricalWorkers,Local 1987, AFL-CIO. Case 8-CA-8075October 11, 1974DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, AND PENELLOOn May31, 1974,AdministrativeLaw JudgeAbraham H.Mailer issued the attached Decision inthis proceeding.Thereafter,General Counsel filedexceptions and a supporting brief, and the Employerfiled an answer to the General Counsel's exceptionsand cross-exceptions and supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended,the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings,findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, Rust Craft BroadcastingCompany, a wholly owned subsidiary of Rust CraftGreeting Cards, Inc., Steubenville, Ohio, its officers,agents, successors, and assigns, shall take the actionset forth in the said-recommended Order.1The General Counsel has excepted to certain credibility findings madeby the Administrative Law Judge.It is the Board's establishedpolicy not tooverrule an AdministrativeLaw Judge's resolutions with respect to credibili-ty unless the clear preponderance of all of the relevant evidence convincesus that the resolutions are incorrect.Standard Dry Wall,Products,Inc, 91NLRB 544(1950), enfd.188 F.2d 362(C.A. 3, 1951).We have carefullyexamined the record and find no basis for reversing'his findings.DECISIONABRAHAMH..MALLER, Administrative Law Judge: OnJanuary 29, 1974, the. Regional Director for Region 8 of theNational Labor Relations, Board, herein called the Board,issued on behalf of the General Counsel a complaintagainst Rust Craft Broadcasting Company, herein-calledthe Respondent. The complaint was issued upon a chargefiled on December 17, 1973, by International Brotherhoodof Electrical Workers, Local 1987, AFL-CIO, herein called29the Union. Briefly, the complaint alleged that the Respon-dent interrogated its employees concerning their unionmembership, activities, and desires; threatened its employ-ees with economic reprisals, including loss of employment,if they became members of, or supported, the Union; onanother occasion threatened employees that the Respon-dent would not recognize and/or bargain with the Union ifit should become the duly designated collective-bargainingrepresentative of any of the employees; and dischargedGlenda Sue Morgan for the reason that Morgan had, orthe Respondent believed she had, joined, supported,assist-ed, or favored the Union, or engaged in other concertedprotected activities for the purpose of collective bargainingor other mutual aid or protection, in violation of Section8(a)(1) and (3) of the National Labor Relations Act, asamended (29 USC § 151,el. seq. ),herein called the Act. Inits duly filed answer, the Respondent denied any violationsof the Act.Pursuant to notice, a hearing was held before me at Steu-benville,Ohio, on March 5 and 6, 1974. All parties wererepresented at the hearing and were afforded full opportu-nity to be heard, to introduce relevant evidence, to presentoral argument,and to file briefs.with me.Briefs were filedby both parties on or before April.9, 1974. Upon consider-ation ofthe entirerecord and the briefs, and upon myobservation of each of the witnesses, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent is now,and has been at all, times materialherein, a corporation duly organized under and existing byvirtue of the laws of the State of Delaware, with its princi-pal office situated at Dedham, Massachusetts. Alone in-volvedin this proceeding is Respondent's television stationWSTV-TV locatedat Steubenville,Ohio, where it is en-gaged in commercial television broadcasting.Annually, inthe courseAnd conduct of its business, Respondent re-ceives gross revenues in excess of $100,000 from its opera-tion of WSTV-TV. Also,Respondent annually receives atWSTV-TV productsvalued in excess of $10,000 directlyfrom points outside the Stateof Ohio. Accordingly, I findand conclude that Respondent is, and has been at all timesmaterial herein,an employer engaged in commerce withinthe meaning of Section 2(6) and(7) of the Act and that itwill effectuate the policies of the Board to assert jurisdic-tion here.H. THE LABORORGANIZATION INVOLVEDInternationalBrotherhood of Electrical Workers, Local1987, AFL-CIO, is now, and has been atall times materialherein, a labor organization withinthe meaningof Section2(5) of the Act.III. ISSUES BEFORE THE BOARD1.Did the Respondent discharge Glenda Sue Morganbecause of her membership in, activities on behalf of, orsupport of the Union, in, violation of Section 8(a)(3), and (1)of the Act?214 NLRB No. 9 30DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.Did the Respondent interrogate its employees con-cerning their union membership, activities, or desires inviolation of Section 8(a)(1) of the Act?3.Did the Respondent threaten its employees with eco-nomic reprisals, including loss of employment, if they be-came members of, or supported, the Union, in violation ofSection 8(a)(1) of the Act?4.Did the Respondent threaten its employees that Re-spondent would not recognize and/or bargain with theUnion if it should become the duly designated collective-bargaining representative of its employees, in violation ofSection 8(a)(1) of the Act.IV. THE ALLEGED UNFAIR LABOR PRACTICESA. ChronologyThe events leading to the instant-controversy are the out-growth of the efforts of'the employees of the News Divi-sionofWSTV-TV, six in number; to organize and affiliatewith the Union, which was then the collective-bargainingrepresentative of the production and engineering unit ofthe TV station. Glenda Sue Morgan was the leading forcein this movement. During the :summerof 1973, she ap-proached Richard Courtney, shop'steward of the-Union,and inquired as to the procedure to follow in organizingthe employees in the newsroom. Courtney gave her somecards which she distributed among the newsroom employ-ees for their signatures. After obtaining signatures to fourcards, she returned them to Courtney.On December 10, 1973, Union Business Agent Nocitonotified Sue Morgan' that he had filed a petition for anelection, and the next morning, December 11, Sue Morgannotified the newsroom employees that a petition had beenfiled.There was some discussion among the employees asto whether Tom Peterson, the news director, should be toldof the filing of the petition. It was finally decided that heshould be told in order to prepare him for when the "flackhit from downtown" I and because it was believed thatLouis Rocke, the vice president of the Respondent andgeneralmanagerof the TV station, would come down"quite hard" on Peterson when Rocke found out about thefiling of the petition. ','It isundisputed that News Director Peterson was told bySue Morgan and Tony Warner, the sports reporter, aboutthe petition for an election sometime between 11 a.m: and12 noon on December 11. News Director Peterson wasshocked, angered, and very upset. Indeed, Peterson himselftestified that he was very upset.' According to Warner, Pe-terson stated, "Haven't I done enough for you? " And Pe-terson admitted that he had asked them why they needed aunion.However, according, to the credited testimony ofPeterson, he did not notify Vice President Rocke.about thefiling of the petition or of his conversation with the em-ployees.Later that evening, Peterson sought out Warner and told'The busines's'offices of'the Respondent were located in downtown Steu-benville, while the TV station' was located some 4 or 5 milesaway"on thehill."him, "You know, this could cost you your job." However,both Peterson and Warner testified that the statement wasmade "friend to friend and not boss to employee:" Pe-terson testified: "that it was in no way a threat that hemight possibly lose his job over this and it was in no way tobe construed as a threat. I was just cautioning him andadvising him that this could produce some friction andsome fireworks with the people downtown. Again, with mein the middle." At the conclusion of the conversation, War-ner suggested to Peterson that he call Vice President Rockethat evening, and Peterson inquired where Sue Morganwas because he wanted to talk with her. However, it ap-pears that Morgan had already left the station.On the morning of December 12, Alfred Matter, opera-tionsmanager, approached Sue Morgan and told her thatVice President Rocke wanted to see her. In the presence ofMatter, Rocke told Morgan that she was terminated imme-diately because of her low ratings and because of her "af-finity" for getting the station in trouble with its news sto-ries.Later that day, after Morgan was terminated, Carol Bu-kac, the news producer, signed a union authorization card.That evening, according to Bukac, News Director Petersonstopped her in the hall and, according to Bukac, asked herif she was involved in the union card business, if she hadsigned a card. The testimony with-regard to this conversa-tion is in conflict and will be discussed in detailinfra.Shortly after the first of the following year, Vice Presi-dent Rocke had a conversation' with Bukac about.- theUnion. This, too, will be discussed in detailinfra.Also during January 1974, Joan Polk, who had replacedSue Morgan on the Tell-All program, had a conversationwith Lawrence Morgan, corporate director, of labor rela-tions, with regard to the Union. Here, too, the testimony isconflicting and will be discussed in detailinfra.Itwas stipulated that an election on the Union's petitionwas held on March 1,1974, and was won by the Union.B. The Supervisory Status of NewsDirector Peterson.Preliminary to a discussion of the events involved in theinstant case,itisnecessary to determine whether NewsDirector Peterson was a supervisor within the meaning oftheAct. The general organizational chart of the Respon-dent indicates that Peterson is responsible for the news-room and that he reports directly to Vice President andGeneral Manager Rocke. All of the other newsroom em-ployees, including Charles Donley, who had been a formernews director, testified that they considered Peterson theirsupervisor. The record shows that, although Peterson actsas a news reporter himself, covering the Wheeling beat, heassigns stories,makes final approval before a story goes onthe air, approves vacations and days off, recommends wageincreases,approves overtime,signspurchase orders, and isin charge of the budget for the newsroom. In addition, hediscusses with individual employees what he considers tobe deficiencies in their performance. Vice President Rockeadmitted that Peterson did screening on interviews, and ifhe did not feel that someone was-qualified, that was the,end of. it. On one occasion, Peterson -made a commitmentto hire one, Bob Weirizeirl, a cameraman, before the latter RUST CRAFT BROADCASTING COMPANYwas seen by Rocke. It is also significant that, although VicePresident Rocke wanted to use one, Joan Polk, in the newsdepartment, Peterson objected, and Rocke respected hisposition.Also, Peterson attended meetings of managerialemployees when he was available.Upon the basis of the foregoing, I find and conclude thatPeterson was a supervisor within the meaning of Section2(11) of the Act. Peterson's duties and authority discussedabove include many of the indicia of supervisorystatus.See, e.g.,Wildwood Lumber Company,144 NLRB 986, 989(1963);Eastman Broadcasting Co., Inc.,188 NLRB 80, 81(1971);WTAR Radio-TV Corporation,168 NLRB 976, 978(1967). In additon, his attendance at management meetingsis significant.Peerless of America, Incorporated,198 NLRB982 (1972);ErtelManufacturing Corporation,200 NLRB525 (1972).C. The Discharge of Glenda Sue Morgan1.The employment record of Glenda Sue MorganGlenda Sue Morgan commenced her employment withWSTV-TV on May 8, 1972. She was hired as.a news re-porter at a salary of $600 per month, which was increasedto $630 per month after 1 year. During her employment,she was asked to fill in on an interview-type program called"Tell-All." This involved lining up persons for interviews,preparing questions for them,and making them feel asmuch at ease as possible before airtime. The program wasaired at 1 p.m. and the title was later changed to "At-One."Later, she was assigned to do the program on a permanentbasis,for.which she was paid an additional $200 permonth. Eventually the program was moved to 9.30 a.m.and was renamed "Coffee With Sue." The program wasunder the general direction of Alfred Matter, operationsmanager; however, her principal activity continued to bethat of news reporting under the direction of News Direc-tor Peterson. As a feature reporter, her work was describedby News Director Peterson as "excellent. but on regularnews stories, she was considered to be average.. She re-ceived various recognitions and awards including an awardfor best spot coverage by the Associated Press, an excel-lence in journalism award from the Weirtonian Lodge ofItalianSons and Daughters of America, a writeup inBroadcasting Magazine, the industry's trade publication,and both she and the Respondent received recognition andremuneration for three stories which'the Respondent soldto CBS during 1973.It appears, however, that News Director Peterson's opin-ion as to Sue Morgan's performance was not shared byVice President Rocke who inserted 'several -derogatorycomments in her personnel file. First,written-onApril 3, 1973, to Rocke by -Ed Hart, when the latter leftWSTV-TV as news director, in which he gave Rocke anassessment of the current status of personnel and equip-ment. He made the following comment:Glenda Sue Morgan: Had I stayed another 30 days Iwould have dispensed with her services. Ms. Morganis not only vicious but quite outspoken in her criticism31of the hand that feeds her. I also consider her incom-petent.Underdate of September4, 1973,Rocke wrote a memoto the files as follows:Itwas interesting to note during the Jerry Lewis Tele-thon which aired 10:30 pm Sunday through 6:30 pmLaborDay, numerous people who answered thephones to take pledges from the area, reported deroga-tory remarks from callers regarding Sue Morgan.These callers requested-and I took two or three ofthe calls. myself, that Sue Morgan should be off the air.Under the same date another memo to the files was in-serted by Rocke as follows:This past week-end at the Rodeo held at the St. John'sCommunity Arena, Sue Morgan in an effort to gainpublicity, rode a horse and was thrown.She did this without prior-clearance or approval fromthis office.This"gimmick"was completely authorized byWSTV-TV.Another memo-in SueMorgan'spersonnel file was acopy ofa memorandumdated November 27, 1973, fromRorke to News DirectorPeterson,a copy of which reads asfollows:There has been much unhappy comment from thedowntown merchants regarding Sue Morgan's play ofa story relative to downtown Christmas lights, in aninterview with George Creegan.-The basic problem seems to fie with her failing to con-tact for an interview; any officer in the DowntownMerchants Association. Since the-decisions lie withthisgroup, it would seem to me `that if the decisionwas in question, they would have been the ones to becontacted and interviewed.As with other memos, a copy of this. is going in Ms.Morgan's file.Please advise.Finally, there is the matter of Sue Morgan's involvementin a story involving the North Ohio Valley Air Authority(NOVAA), which is more fully discussedinfra.2.The NOVAAincidentThe NorthOhioValley Air Authority,herein referred toas NOVAA,publishes a daily air pollution index.During.August 1973,Charles Donley, a news reporter,began re-ceiving calls from people with heart -and respiratory ail-ments asking whether the pollution figures published byNOVAA werecorrect.Donley asked Sue Morgan to checkthismatter.She did so and discovered that the figures is- 32DECISIONS OF NATIONAL LABOR RELATIONS BOARDsued by NOVAA were incorrect. As a result, she aired astory in which she attacked the credibility of the air pollu-tion indices issued by NOVAA. This precipitated a violentreaction on the part of Steubenville's Mayor Crabbe whowas head of NOVAA, and who believed that theinforma-tion obtained by Sue Morgan was from a disgruntled em-ployee of NOVAA. In order to repair the relations betweenWSTV-TV and Mayor Crabbe, Vice President Rocke ar-ranged for a conference to be held with Mayor Crabbe atthe city hall in October. Although not invited by Rocke toattend the meeting, Sue Morgan did so, accompanied byCity SolicitorMacio who was an avowed political enemyofMayor Crabbe.z The conference degenerated into ashouting match between Mayor Crabbe and Attorney Ma-cio, as a result of which Vice President Rocke, angered bythe turn of events, left the conference.3 Upon returning tohis office, Rocke phoned News Director Peterson and sum-moned him to his office. There, he directed Peterson to fireSue Morgan for bringing Attorney Macio to the confer-ence,but Peterson talked him out of it. Rocke thereupondirected Peterson to take Sue Morgan off of the NOVAAbeat. Peterson communicated Rocke's instructions to SueMorgan, telling her also that Rocke had wanted to fire her.Later, Sue Morgan telephoned Rocke and told him thatshe wanted to explain why Macio was at the conference.Rocke answered: "You'd better make it good," to whichshe replied that Macio was there to represent her. Rockerejoined: "Damn it, I was there representing you."'Vice President Rocke also communicated to LawrenceMorgan, corporate director of labor relations, his intentionto discharge Sue Morgan. A meeting was held at the officeof Louis Berkman, chairman of the board of Rust CraftGreeting Cards, Respondent's parent corporation, at whichLawrence Morgan took the position that Sue Morganshould not be terminated at that time for the followingreasons: The station's contract with IBEW for the produc-tion and engineering unit was due to expire shortly, and thestation had already received a 60-day notice from IBEWexpressing its desire to negotiate a new contract. LawrenceMorgan anticipated some rather stiff demands fromIBEW, which the Respondent might not be willing to meet,and feared that a strike might result. Several years before,the IBEW had struck the nation, but the station continuedto operate during the strike with nonunion employees. An-ticipating the possibility of a strike and the concomitantdesire to continue operations with nonunion help, Law-2Unbeknownst to Vice President Rocke, Sue Morgan had obtained per-mission from News Director Peterson to attend the conference. She ex-plained that she asked Macio to accompany her because she suspected thatMayor Crabbe would attempt to discredit her by informing Rocke that thesource of her information was an employee of NOVAA with whom shemight be accused of having an affair. She explained that she wanted Macioto be present so that if Mayor Crabbe made those accusations, he could filea suit on her behalf for defamation of character.Sometime later, Vice President Rocke met with Mayor Crabbe, person-all'. and apparently smoothed the matter over.There is no suggestion in the record that the NOVAA story was inaccu-rate. To the contrary, a memorandum which Charles Donley sent to Rockesubstantiated the accuracy of the story. Rocke's complaint, however. wasnot as to the accuracy of the story, but as indicated above related to SueMorgan's askingCity SolicitorMacio to represent her at the conference,without Rocke's knowledge or consent.renceMorgan was loath to have Rocke take any actionwhich might cause dissatisfaction among the nonunion em-ployees and thus impair the ability of the station to remainin operation during a possible strike by the production andengineering employees. Chairman Berkman directed VicePresident Rocke not to terminate or discipline any employ-ee until he had cleared the matter with Lawrence Morgan.3.Events immediately preceding the dischargeOn December 1, the Union and the Respondent arrivedat an oral agreement, sealed by a handshake, regarding anew contract for the production and engineering unit. OnFriday, December 7, the contract was signed. The follow-ingMonday, December 10, Vice President Rocke wasaway from his office, celebrating his wedding anniversary.On December 11, Rocke, after studying the Nielson Rat-ings which he had received on the 7th, determined to dis-charge Sue Morgan. He telephoned Lawrence Morgan anddetermined that the latter had no objection to her dis-charge. Accordingly, on December 12, he discharged herfor her low ratings and her "affinity" for getting the stationin trouble with its news stories.4.Efforts to obtain a replacement for Sue MorganIn the meantime, Operations Manager Matter, on in-structions from Vice President Rocke, had interviewedsome six people as a possible replacement for Sue Morganon the Tell-All or, later, the Coffee with Sue shows, whichhad been receiving low Nielson Ratings. In addition to theinterviews, video tapes of sample "talk" programs weremade, and Sue Morgan participated in some of these. Theformat was as follows: Sue Morgan was interviewed by theapplicant as if the applicant were the host of the programand Sue Morgan were the guest, thus demonstrating theapplicant's ability to interview a prospective guest if sheconducted the program. In other words, it was not a case ofSue Morgan's attempting to determine the qualifications ofthe applicant; rather, she acted as the foil to demonstratehow the applicant handled herself if she were conductingthe program. Nor was Sue Morgan asked for her opinionas to the qualifications of the applicant. Among those whowere so interviewed was Joan. Polk who was later hired toreplace Sue Morgan on the morning talk show.Polk originally applied for employment with the Respon-dent in November 1973. Vice President Rocke told her thatthere were no openings, but that something might possiblybe opening up in an off-the-air job. He told her to come inthe day after Thanksgiving for an audition and to call himabout December 7. On December 7, Polk called Vice Presi-dent Rocke who told her that there was nothing available,but suggested that she contact him in a couple of weeks.On December 12, Vice President Rocke telephoned Polkand asked her if she could start the next day; that SueMorgan was gone.5.ConclusionsThere is no evidence of any antecedent union animus onthe part of the Respondent. Nor is there any evidence that RUST CRAFT BROADCASTING COMPANYRocke was aware of any union activity in the newsroomuntil after Sue Morgan was terminated. Although as previ-ously noted, on the morning of December 11, Sue Morganand Warner informed News Director Peterson of the filingof the Union's petition for an election, Peterson did notnotify Rocke of that fact. According to the credited testi-mony of Operations Manager Matter, he first found outabout the union activity after Sue Morgan had been termi-nated, when he went into the newsroom to tell News Direc-tor Peterson that Sue Morgan had been discharged. At thattime, he was informed of the union activity. He thereuponcalled Vice President Rocke and told him about it. Accord-ing to Rocke's credited testimony he received a copy of theUnion's petition for an election on December 14.Although the Respondent had no knowledge of SueMorgan's union activities before her discharge, the GeneralCounsel argues that such knowledge may be inferred by (1)the fact that News Director Peterson was apprised of suchactivity before the discharge, and (2) the small size of theunit and shop involved. Neither of these considerationshave any validity in the instant case. Normally, the knowl-edge of union activity acquired by a supervisor is imputa-vble to the Employer. This is a natural effect of the loyaltywhich a supervisor by virtue of his position feels toward hissuperiors.However, this is merely a presumption whichmust give way to the facts. Thus, for example, the Boardwould be loath to draw such an inference where a supervi-sor, himself, actively engaged in, or encouraged, the unionactivity. Cf.Thomas Spring and Mfg. Corp.,172 NLRB 612(1968). In the instant case, the inference cannot be drawnin the face of the credited testimony of Peterson that he didnot communicate his knowledge of the union activities tohis superiors. It would seem that Peterson was torn be-tween his loyalty to the Respondent and his close friend-ships with the members of his staff. As a result, he wasconfused and did nothing insofar as informing his superi-ors of this development. Indeed, his conduct later that eve-ning in talking to Warner and in seeking Sue Morgan dem-onstrates an attempt to dissuade them from union activityin order to avoid what he feared would be the displeasureof the Respondent's officers.Nor can the small plant doctrine be accepted in this caseas a substitute or proof of knowledge of union activity. Asthe Board said inRalston Purina Company,166 NLRB 566at 570 (1967), quoting fromHadley Manufacturing Corpora-tion,108 NLRB 1641, 1650 (1954):However,the mere fact that Respondent's plant is of asmall size,does not permit a finding that Respondenthad knowledge of the union activities of specific em-ployees,absent supporting evidence that the union ac-tivitieswere carried onin such a manner,or at timesthat in the normal courseof events,Respondent musthave noticed them.In the instant case, there is no evidence that Sue Morgan'sunion activities were carried on in such a manner as tosubject them to notice by the Respondent. To the contrary,even News Director Peterson was completely unaware ofthem until Sue Morgan and Warner informed him of filingof the petition for an election.33By the same token, the timing of the discharge, comingas it did the day after Sue Morgan disclosed her unionactivities, does not assist the General Counsel's case, inview of the fact that Peterson had not disclosed to theRespondent Sue Morgan's union activities, and Vice Presi-dent Rocke discharged her before Operations ManagerMatter informed him of the union activities. Furthermore,the timing of the discharge is equally supportive of theRespondent's case. Vice President Rocke had determinedto discharge her in October, was ordered not to do so untilthe problem of the upcoming collective-bargaining con-tractwith the production and engineering unit was re-solved, and then discharged her 5 days after the collective-bargaining contract had been signed.Whether Sue Morgan was justifiably discharged from abusiness viewpoint is not the issue in this case. It is wellsettled that an "employee may be discharged by the em-ployer for a good reason, a poor reason or no reason at all,so long as the terms of the statute are not violated"(N. L. R.B. v. Condenser Corporation of America,128 F.2d67, 75 (C.A. 3) ). From a review of all of the foregoing, Ifind and conclude that Sue Morgan was not dischargedbecause of her membership in the Union or her activitytherefor.Accordingly, I recommend that the complaintshould be dismissed in this regard.D. The AllegedViolationsof Section 8(a)(1)1.News Director Peterson's conversation with WarnerAs previously stated, on the evening of December 11, theday when Sue Morgan and Warner told News DirectorPeterson that the Union had filed a petition for an election,Peterson sought out Warner and told him, "You know, thiscould cost you your job." Both agreed that the statementwas made "friend-to-friend and not boss to employee." AsPeterson put it: "it was in no way a threat that he mightpossibly lose his job over this and it was in no way to beconstrued as a threat. I was just cautioning him and advis-ing him that this could produce some friction and somefireworks with the people downtown." Despite the friendlynature of the warning-indeed, because of it-I find andconclude that News Director Peterson's statement to War-ner was coercive. "[W]arnings from a friendly supervisor,close to management, are no less a threat than warningsfrom a hostile supervisor. Indeed, warnings from such afriendly source may carry a greater aura of reliability andtruthfulness and may therefore in a sense -be doubly effec-tive"(CasterMold & Machine Company, Inc.,148 NLRB1614, 1621 (1964) ). Accordingly, I find and conclude thatPeterson's statement to Warner was coercive in violation ofSection 8(a)(l) of the Act.2.News Director Peterson's allegedinterrogation of BukacAs noted in the Chronology, Carol Bukac, the news pro-ducer, signed a union authorization card shortly after SueMorgan was terminated. That evening, according to Bu-kac,News Director Peterson stopped her in the hall andasked her if she was involved in the union card business, if 34DECISIONS OF NATIONAL LABOR RELATIONS BOARDshe had signed a card.Bukac replied that she could not tellhim that. Peterson said,"All right,this is not a threat."According to Bukac, Peterson repeatedly said that this wasnot a threat,and she told him, "I understand that." Pe-terson added that he was worried that those who were in-volved would lose theirjobs.Bukac testified further: "I didnot take it as a threat.I felt it was a friend talking to afriend."Peterson admitted having a conversation with Bukac,but denied asking her whether she was involved in theUnion or had signed a card.However,Peterson's testimo-ny does not disclose what the conversation was about,other than that he did not threaten her.I credit the testimony of Bukac, and find and concludethat the foregoing conversation was coercive and an inter-ference with Bukac's statutory rights. Peterson had no le-gitimate cause to inquire whether Bukac was interested intheUnion or had signed a card, and this, in itself, wassufficient to constitute the interrogation an interferencewith her rights.Johnnie'sPoultry Co.,146 NLRB770, 774-775 (1964).Moreover,Peterson's statement that he wasworried that those who were involved would lose their jobs,emphasized the coercive nature of the interrogation.CasterMold & MachineCompany,Inc., supra.3.VicePresident Rocke's conversation with BukacShortly after the first of the year, Vice President Rocketelephoned Bukac and asked her if he could see her some-time that day. He then came to the station and told Bukacthat he would like to talk to her about "our little problemhere."Bukac asked, "What problem?" Rocke replied,"The Union." He expressed regret that nobody had cometo see him first about their problem. He asked her what thepeople were unhappy about. She replied that they wanted afair base wage, pay raises not based on the whim of man-agement, and the benefits that the production people al-ready had. Rocke asked her if that was the way she felt,and she replied that she would rather not comment on that:Rocke added that he hoped that the people were not fight-ing Sue Morgan's battles for her, and Bukac replied thatthey were not.Ido not find the foregoing conversation to be violativeof the Act. "The solicitation of employee grievances by anemployer is not illegal'unless accompanied by an expressor implied promise of'benefits specifically aimed at inter-fering with, restraining, and coercing employees in theirorganizational effort."ITT Telecommunications, a Divisionof International Telephone & Telegraph Corporation,183NLRB 1129 (1970). Vice President Rocke's statementscontained no promise of benefit, either express or implied.Accordingly, the complaint should be dismissed in this re-gard.4.Lawrence Morgan's conversation with Joan PolkJoan Polk, who replaced Sue' Morgan on the Tell-Allprogram, testified that in January 1974 she had a conversa-tion with Lawrence Morgan, corporate director of laborrelations, in which he told her that "if the Union wentthrough and if it was voted on, that it would not be accept-ed by the Company. They did not want it."Lawrence Morgan admitted talking to Polk in January1974, but explicitly deniedtellingher that the Respondentwould not recognize the Union if it won an election. Hetestified that as an experienced labor relations man:5 "Ijust can't imagine me ever making a statement like that. Iknow better. We have accepted unions." 6 He testified fur-ther that the conversation occurred while he was visitingthe station and was told by Matter that Polk wanted to talkto Vice President Rocke, but that the latter was not comingto the station and would he, Lawrence Morgan, talk to her.He found her, and -told her what his position was and thathe would be willing to answer any questions. She askedhim, "What's this unionization all about? " Morgan repliedthat she was not involved at that particular time, inasmuchas there was a question as to which payroll period would beused to determine the eligibility of the voters, that if theeligibility date were moved from December 14 or 15 toDecember 29, she would be eligible to vote; but that if shewere eligible it did not necessarily mean that she wouldhave to sign a union card, nor would she have to join theUnion if the Union won the election. However, he added,"If we signa union shop clause, then you will have to jointhe Union, but our last two contracts that we have with theIBEW, we have a clause that the present employees do nothave to join the Union unless they voluntarily want to."Both Polk and Lawrence Morgan impressedme as intel-ligent, honest witnesses. Lawrence Morgan's version of theconversation is diametrically opposed to that of Polk. I aminclined to credit Lawrence Morgan's version as being themore reasonable. According to Morgan, Polk was nervousduring the conversation, and she admitted being distressed.It is conceivable that she misinterpreted Morgan's remarks.Furthermore, I find it difficult to believe that an experi-enced labor relations man who has at one time or anotherrepresented both labor and management would so conducthimself as blatantly to commit an egregious unfair laborpractice. Accordingly, I recommend that the complaint bedismissed in this regard.V. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in section IV,above, occurring in connection with the operations of theRespondent set forth in section I, above, have a close, inti-mate, and substantial relation to trade, traffic, and com-merce among the several States and tend to lead to laborLawrence Morgan testified that he is director of labor relations for theBerkman Enterprises which include the Respondent, the parent corpora-tion, and other subsidiary companies; that the Berkman Enterprises haveapproximately 36 contracts with variousunions;and that he is the chiefnegotiator of those contracts for management. Prior to obtaining his presentposition, Lawrence Morgan had been a business agent for the Laborers andHod Carriers Unions, and at one time was vice president and chief negotia-tor for Local Union 1318 of the United Steelworkers Union.6As to the policy of the Berkman Enterprises toward unionization, Law-rence Morgan stated:"I think the Berkman Enterprises has the same policyas any other large corporation. That they feel they can run their companiesmuch better without a union than they can with a union, but they can livewith them or without them." RUST CRAFT BROADCASTING COMPANYdisputes burdening and obstructing commerce and the freeflow thereof.VI. THE REMEDYHaving found that the Respondent has engaged in unfairlabor practiceswithinthe meaning of Section 8(a)(1) of theAct, I shallrecommendthatit cease and desist therefromand that it take certain affirmative action designed to ef-fectuate the policies ofthe Act.CONCLUSIONS OF LAW35of the notice, on forms provided by the Regional Directorfor Region 8, after being duly signed by an authorized rep-resentative of the Respondent, shall be posted by the Re-spondent immediately upon receipt thereof and be main-tained by it for 60 consecutive days thereafter in conspicu-ous places, including all places where notices to employeesare customarily posted. Reasonable steps shall be taken bythe Respondent to insure that said notices are not altered,defaced, or covered by any other material.(b)Notify the Regional Director for Region 8, in writ-ing, within 20 days from the date of this Order, what stepsthe Respondent has taken to comply herewith.1.Respondent is engaged in commerce within the mean-ing of Section 2(6) and (7) of the Act.2.The Union is a labor organization within the meaningof Section 2(5) of the Act.3.By warning Warner that his union activity could costhim his job, the Respondent engaged in an unfair laborpractice within the meaning of Section 8(a)(l) of the Act.4.By interrogating Bukac as to whether she had signeda union card, the Respondent engaged in an unfair laborpractice within the meaning of Section 8(a)(1) of the Act.5.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.Upon the foregoing findings of fact, and conclusions oflaw, and the entire record, and pursuant to Section 10(c) ofthe Act, I hereby issue the following recommended:ORDER?Respondent, Rust Craft Broadcasting Company, a whol-ly owned subsidiary of Rust Craft Greeting Cards, Inc., itsofficers, agents, successors and assigns, shall:1.Cease and desist from:(a)Questioning employees concerning their membershipin, activities on behalf of, or sympathy for, InternationalBrotherhood of Electrical Workers, Local 1987, AFL-CIO,or any other labor organization of its employees, in a man-ner constituting interference, restraint, or coercion withinthe meaning of Section 8(a)(1) of the Act.(b)Threatening employees with reprisals, including lossof employment, if they join or support International Broth-erhood of ElectricalWorkers, Local 1987, AFL-CIO, orany other labor organization of its employees. __(c) In any like or relatedmannerinterfering with, re-straining, or coercing its employees in the exercise of theirright to self-organization, to form, join, or assist any labororganization, to bargain collectively through representa-tives of their own choosing, and to engage in other concert-ed activities for the purpose of collective bargaining orother mutual aid or protection, or to refrain from any andall such activities, except to the extent that such right isaffected by the proviso to Section 8(a)(3) of the Act.2.Take the following affirmative action whichisneces-sary to effectuate the policies of the Act:(a)Post at its television station in Steubenville, Ohio,copies of the attached notice marked "Appendix." 8 Copiest In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions,and recommendations,and recommended Order herein shall,as provided in Sec. 102.48 of the Rules and Regulations be adopted by theBoard and become its findings, conclusions, and Order, and all objectionsthereto shall be deemed waived for all purposes.8 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational LaborRelations Board."APPENDIXNOTICETo EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of theUnited States GovernmentWE WILL NOT question our employees concerningtheir membership in, activities'on behalf of, or sympa-thy for, International Brotherhood of Electrical Work-ers, Local 1987, AFL 'CIO, or any other labor organi-zation of our employees, in a' manner constituting in-terference, restraint, or coercion within the meaning ofSection 8(a)(1) of the Act.WE WILL NOT threaten our employees with reprisals ifthey join or support International Brotherhood ofElectricalWorkers, Local 1987, AFL-CIO, or anyother labor organization of our employees.WE WILL NOT in any like or -related manner interferewith, restrain, or coerce our employees in the exercisesistany labor organization, to bargain collectivelythrough representatives of their own choosing, and toengage in other concerted activities for the purpose ofcollective bargaining or other mutual aid or protec-tion, or to refrain from any and all such activities,except to the extent that such right is affected by theproviso to Section 8(a)(3) of the Act.RUST CRAFT BROADCASTINGCOMPANY, A WHOLLY OWNEDSUBSIDIARYOF RUST CRAFTGREETING CARDS, INC.